Citation Nr: 1529963	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-06 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for residuals of a left hand injury, also characterized as left 2nd, 3rd, and 5th finger laceration residuals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from August 1955 to April 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to a bilateral hand disorder, to include as secondary to service-connected lumbosacral spine disability, and entitlement to increased shoulder evaluations have been raised by the record in January 2014 and May 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Residuals of a left hand injury, also characterized as left 2nd, 3rd, and 5th finger laceration residuals, are manifested by limitation of motion but do not demonstrate ankylosis or any condition similar to amputation.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of a left hand injury, also characterized as left 2nd, 3rd, and 5th finger laceration residuals, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The Veteran's claim of entitlement to initial compensable evaluation for left hand injury residuals arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, private treatment records, and VA treatment records.  In August 2014, the Social Security Administration (SSA) informed the RO that the Veteran's records had been destroyed.  Moreover, the Veteran has been afforded VA examinations and medical opinions in March 2012, November 2012, February 2013, September 2014, January 2015, and March 2015 for rating purposes.  Specifically, the March 2015 VA examiner took into account the Veteran's statements and treatment records, which allowed for fully-informed opinion concerning the Veteran's service-connected left hand injury residuals during the appeal period.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

The Veteran's claim was previously before the Board in June 2014 and remanded for additional evidentiary development, to include affording the Veteran a VA examination and obtaining records from SSA.  Based on a comprehensive review of the record, the Board finds substantial compliance with the June 2014 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Laws and Regulations

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify various disabilities. 38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The diagnostic codes pertaining to impairment of the elbow, forearm, wrist, hand, and fingers apply different disability ratings based upon whether the major or minor arm is affected.  38 C.F.R. § 4.71a; Diagnostic Code 5230.  In this case, the evidence shows that the Veteran is right-hand dominant and thus the ratings for the minor hand apply to his left digits or fingers.  38 C.F.R. § 4.69 (2014).  Limitation of motion of the ring or little finger is rated under Diagnostic Code 5230, which only provides for a noncompensable rating for the major and minor hands.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  The Board further recognizes that the Court determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2014); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Factual Background 

Historically, service treatment records reflected that the Veteran suffered a laceration to his left fifth finger in June 1957.  At his March 1959 separation examination, the examiner noted the presence of a one inch scar on the left 3rd and 5th fingers, as well as a two inch scar on the Veteran's left index or 2nd finger. 

In a March 2012 VA general medical examination report, the Veteran complained of left hand weakness.  His right hand was noted to be dominant.  On physical examination, the Veteran had marked atrophy of the thenar hand muscle and the muscle of the forearm.  An April 2012 VA EMG report revealed left ulnar neuropathy with absent sensory and motor nerve response.  In June 2012, the Veteran was noted to be able to make a fist but have a decreased strength deformity noted on the 5th finger contracture with normal pulses and decreased sensation.

In a November 2012 VA general medical examination report, the examiner opined that the Veteran's current left hand condition was at least as likely as not (50 percent or greater probability) incurred in or caused by his left 5th finger laceration that occurred on June 1957.

In a January 2013 rating decision, the RO granted service connection for a left hand injury and awarded an initial noncompensable rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230, effective from the date of claim on October 29, 2010.  The Veteran disagreed with the noncompensable rating, which is the basis of this appeal. 

In a February 2013 VA hand and fingers examination report, the Veteran indicated that he had limited use of his left hand.  On physical examination, the Veteran was noted to experience decreased range of motion in the 2nd, 3rd, 4th, and 5th left fingers due to atrophy of the intrinsic muscles and tendons and that, as a result, he has very limited use of his left hand.  The examiner noted that the Veteran had minor superficial lacerations to digits two, three, and five in 1957 that were repaired.  On physical examination, the Veteran exhibited overall decrease in left hand strength and dexterity.  Left index finger extension of the DIP, PIP, and MP joints was abnormal and limited by five degrees.  The gap between the left index finger and the proximal transverse crease of the hand on maximal flexion of finger was one inch or 2.5 centimeters.  Left long finger extension of the DIP, PIP, and MP joints was abnormal and limited by 10 degrees.  The gap between the left long finger and the proximal transverse crease of the hand on maximal flexion of finger was one inch or 2.5 centimeters.  The examiner also noted limitation of left little finger range of motion but no amputation or ankylosis of any digit.  There were contractures on the volar surface of left hand and fingers most pronounced in the left fifth finger.  The examiner indicated that because of atrophy of intrinsic muscles of the hand and fingers and lack of range of motion, the Veteran could not use the left hard for any purpose/function.  The examiner diagnosed left hand weakness and contractures, noting severe effects of the condition on the Veteran's usual daily activities. 

Additional VA treatment records dated in 2013 showed continued findings of left hand atrophy and tremors as well as peripheral neuropathy in fingers/hands.  In a January 2014 statement, the Veteran's caregiver indicated that he had little or no use of either hand, a condition due to nerves in his back.  It was reported that the Veteran had severe functional limitation during daily activities.

In a June 2013 rating decision, the RO continued the previously assigned noncompensable rating for the Veteran's left hand injury residuals.  In the November 2013 statement of the case (SOC) and April 2014 supplemental statement of the case (SSOC), the RO recharacterized the Veteran's disability as service-connected residual lacerations of the left 2nd, 3rd, and 5th fingers, but continued the noncompensable rating under Diagnostic Code 5230.  The RO denied the Veteran's increased rating claim on the basis that, while there was atrophy in the intrinsic muscles of the left hand, such findings were not due to the in-service laceration, as it was mild and repaired.

In June 2014, the Board remanded this matter for additional development, to include obtaining a VA examination to determine the severity of the Veteran's current left hand/finger symptoms and to obtain a medical opinion regarding whether the current left hand findings are a result of the in-service left 5th finger laceration and/or any other in-service injury to the finger/hand.

VA treatment notes dated in July 2014 noted interosseous and thenar wasting of the left hand greater than the right hand.

In a September 2014 VA examination report, the examiner listed diagnoses of remote hand/finger injury/partial amputation in 1957.  The Veteran was noted to have significant functional limitation and limitation of range of motion in both hands.  On physical examination, the Veteran exhibited limitation of motion of all five fingers of the left hand.  For the left index, long, and fifth fingers, there was there a gap of 1 inch or 2.5 centimeters between each fingertip and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was limitation of extension or evidence of painful motion for the left index finger and left long finger, with extension limited by no more than 30 degrees (unable to extend finger fully, extension limited to between 0 and 30 degrees of flexion).  The Veteran was noted to have additional limitation in range of motion of all of the fingers in the left hand following repetitive-use testing but no ankylosis.  Radiology studies revealed sequela of left fifth digit amputation with no evidence of acute injury or fracture; indication of the left fifth digit at the mid, middle phalanx; and mild diffuse osteopenia.  The examiner further noted that the Veteran suffered from peripheral neuropathy of the hands as well as hand tremors.  After reviewing the record and examining the Veteran, the examiner indicated that multiple disorders impacted the Veteran's current hand/finger condition, such as early trauma, neuropathy, and smoking, etc.  The examiner opined that there was at least a 50 percent probability that the combined finger and palm laceration during a fan incident in service did limit the Veteran's hand use. 

In a January 2015 VA medical opinion addendum report, the September 2014 VA examiner indicated that the Veteran did sustain a significant laceration injury, which affected some nerves in his left hand and fingers.  It was further noted that the Veteran's neuropathy was more pronounced in his left hand and that there was atrophy and contractures in the left hand but not the right hand.  The examiner noted that if caused by metabolic pathology, most likely that neuropathy would be symmetric.  It was noted that three possible conditions would lead to neuropathy, diabetes, low vitamin B12, or possible genetic condition.  It was indicated that the Veteran's diabetes was mild, that vitamin B12 was being replaced, and that there was no evidence of the Veteran having conditions his siblings had.  The examiner highlighted that available documentation showed a consistent pattern and history relating to the Veteran's left hand.  It was noted that if there was contractures and atrophy, neurological involvement was more evident.  The examiner concluded that NCV/EMG findings were significant for extended pathology in the left hand, digits to elbow. 

A March 2015 VA independent medical opinion, provided by a medical officer at the AMC, detailed the extensive medical history related to the Veteran's left hand.  In the independent medical opinion, the examiner noted that the clinical and VA examinations provided sufficient medically-based, clinical evidence to support the opinion that it was as least as likely as not that the active duty left hand injury, to include 2nd, 3rd, and 5th fingers and palm lacerations, was superficial in nature and without deep nerve and muscle complications.  The examiner concluded that the Veteran's claimed left hand condition, to include volar contracture of the hand with atrophy of the intrinsic muscles and diminished neuromuscular status, was less likely than not related to his active duty.  The examiner noted that a comprehensive medical review of the clinical files, electronic folder, VA treatment records, lay statements, and current medical literature stood as the foundation for the independent medical opinion.

Citing to specific documents in the record, the examiner again noted that left hand in-service lacerations were superficial and without penetration of the fascia and/or reticular layers of the skin related nerve and vascular structures.  Thus, the examiner again opined that it is less likely than not that the lacerations related to, caused, or aggravated the neurovascular structures associated with the deeper levels of the epidermis, muscles, tendons, fat, and bone, as there was a lack of medically-based, clinical evidence to support an immediate complication of skin, nerve, and soft tissue trauma during service.  The examiner further concluded that it was less likely than not that the 1959 superficial lacerations of the left hand and fingers related to the Veteran's claimed left hand condition, as the etiology and nature of the problem was proximal to the wrist and hand and originated at the shoulder.  As the Veteran had a significant past medical history, to include diabetes and progressive left shoulder conditions, the examiner found that it was as least as likely as not that the post-service EMG findings related to his systemic disease process and/or left upper extremity nerve compression originating from his shoulder condition.

The examiner indicated that post-service VA treatment records and examination reports dated in 2012, 2013, and 2014 were reviewed with care and consideration, as the studies demonstrated progression of the left hand condition with muscle atrophy, limitation in motion of fingers, and diminished hand strength.  However, the examiner determined that medically, it was less likely than not that the Veteran's claimed left hand and finger conditions related to the 1957 superficial lacerations of the left hand, as the progression of the left hand condition was not consistent with traumatic distal nerve damage.  The examiner highlighted that there was a lack of sufficient medically-based, clinical evidence to support an isolated, immediate, and specific neurotmesis of the ulnar and/or medial nerve distal to the wrist in service.  Alternatively, the examiner opined that it was as least as likely as not that the Veteran's claimed left hand condition related to a delayed, progressive and generalized axonal peripheral neuropathy consistent with systemic diabetic neuropathy and/or his long-standing proximal shoulder condition.


Analysis

As an initial matter, the Board has determined that the most probative (persuasive) evidence that specifically addresses the scope of the Veteran's service-connected left hand disability residuals weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The VA examiner that provided the March 2015 VA independent medical opinion based her opinion on review of the Veteran's entire claims file, extensively discussed the medical evidence of record as well as the lay assertions of the Veteran, and provided a very detailed rationale for each of her conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  In contrast, in the September 2014 VA examination report and January 2015 VA medical opinion are of little probative value, as the examiner provided a rationale that was at times speculative, incoherent, and/or inconclusive regarding the scope of the Veteran's left hand disability residuals.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

Based on the foregoing, the overwhelming majority of findings reported above are not considered to be associated with his service-connected left hand injury residuals.  In this case, the Veteran is already receiving the maximum scheduler rating available for his service-connected residuals of a left hand injury, also characterized as left 2nd, 3rd, and 5th finger laceration residuals, under Diagnostic Code 5230.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2014).  The Board has considered the Veteran's left hand disability residuals under other pertinent criteria, but finds none that would avail the Veteran of a higher rating.  Here, there is no indication of amputation or ankylosis of the little finger, or impairment analogous thereto, to warrant consideration of the provisions of Diagnostic Codes 5156 and/or 5227 in this case. 

The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint under 38 C.F.R. § 4.59.  However, under the rating schedule, no minimal compensable rating is listed for the minor little finger joint.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  As such, application of 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.  Moreover, when a disability is assigned the maximum rating for loss of range of motion under the applicable diagnostic code (in this case, zero percent), application of the factors for functional loss is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Therefore, the Veteran may only receive a higher rating under a different diagnostic code or on an extraschedular basis. 

Other diagnostic codes for finger disabilities that provide a compensable rating are not more appropriate because the facts of the case do not support their application at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5219 (unfavorable ankylosis of multiple digits), Diagnostic Codes 5220-5222 (favorable ankylosis of three or more digits), Diagnostic Codes 5224-5227 (ankylosis of individual digits), Diagnostic Codes 5228-5229 (limitation of motion of individual digits).  The evidence of record simply does not demonstrate ankylosis or that any of the other digits of his left hand have been impacted by his service-connected disability.  Butts v. Brown, 5 Vet. App. 532, 539 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

The Veteran's statements are competent evidence to report his increased left hand symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469, 470 (1994).  He is also credible in his belief that he is entitled to a compensable rating.  However, the more probative evidence of record does not indicate that the assignment of a compensable evaluation is warranted.  In so finding, the Board notes that it weighed the lay and medical evidence and finds more probative certain opinions rendered by medical professionals given their expertise in evaluating musculoskeletal disorders.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  His service-connected left hand injury residuals are evaluated as limitation of left little finger motion pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's service-connected left hand injury residuals were manifested by limitation of left little finger motion. 

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned noncompensable disability rating.  Increased ratings are provided for by the regulations for certain manifestations of left hand injury residuals, but the medical evidence demonstrates that those manifestations are not related to the Veteran's service-connected disability.  The Board finds that the criteria for the noncompensable evaluation assigned reasonably describes the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected left hand disability residuals; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

After a careful review of the evidence of record, the Board finds that the appeal for entitlement to an initial compensable rating for residuals of a left hand injury, also characterized as left 2nd, 3rd, and 5th finger laceration residuals, is not warranted.  The Board has considered staged ratings, under Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for residuals of a left hand injury, also characterized as left 2nd, 3rd, and 5th finger laceration residuals, is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


